DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler (US Patent No. 745361).
In regards to claim 1, Kreidler discloses
A driving tool, including a driving end (tool 50) which includes three ribs (tool blades 55, 56, and 57) which are angularly arranged in intervals, 

    PNG
    media_image1.png
    489
    843
    media_image1.png
    Greyscale

each of the three ribs (tool blades 55, 56, and 57) being formed as a part of a rectangle 

    PNG
    media_image2.png
    489
    770
    media_image2.png
    Greyscale

and including two right angles, 

    PNG
    media_image3.png
    724
    798
    media_image3.png
    Greyscale

every adjacent two of the three ribs (tool blades 55, 56, and 57) defining a groove (three cutouts 59, 60, and 61) therebetween.
Kreidler is silent on the exact angle on the ribs being right or 90°, but it appears from the figures that the angles at the corners of the ribs appears generally to be right angles. Applicant has not disclosed that having the angles on the ribs being right angles solves any stated problem or is for a particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angles of the ribs of Kreidler to be right angles, as the angles on the ribs does not appear to provide unexpected results.


In regards to claim 3, Kreidler discloses
The driving tool of claim 1, wherein each of the three ribs (tool blades 55, 56, and 57) further includes a side face whose height 

    PNG
    media_image4.png
    724
    788
    media_image4.png
    Greyscale

is a depth of the groove (three cutouts 59, 60, and 61). 

    PNG
    media_image5.png
    724
    824
    media_image5.png
    Greyscale

Kreidler is silent on the exact ratio between the depth of the groove and height of the side face being [1/sin(30°)], which equals 2, but it appears from the figures that the height of the rib appears generally to be twice that of the groove depth measured vertically. Applicant has not disclosed that having the height of the rib being twice the depth of the groove solves any stated problem or is for a particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the side face of the ribs of Kreidler twice the depth of the groove as the height of the ribs does not appear to provide unexpected results.

In regards to claim 4, Kreidler discloses
The driving tool of claim 1, wherein the driving end (tool 50) further includes an end face (face of shank core 63), the end face has a center (center along axis 19), and a first distance from a bottom of each said groove (three cutouts 59, 60, and 61) to the center is smaller than a second distance from a radially-facing face of each of the three ribs (tool blades 55, 56, and 57) to the center.

    PNG
    media_image6.png
    520
    792
    media_image6.png
    Greyscale

Kreidler discloses that there is a difference between the distance from the radially facing face and the bottom of the groove to the center of the end face of the driving end, but is silent to the specific range for the difference to fall within.  In other words, Kreidler fails to explicitly disclose the second distance is greater than the first by a range between 0.20mm to 1.50mm. The range of the difference between the two distances from the center is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tool’s structural integrity is directional proportional to the height rib changing, which would affect the distance of the outer facing surface on the rib to the center of end face, as well as the depth’s magnitude. Too large of the distance would create a tool that would experience extreme torsional stresses that could compromise the driving end and cause it to distort. Therefore, since the general conditions of the claim, i.e. that the two distances have a difference, was disclosed in the prior art by Kreidler, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the difference between the two distances disclosed by Kreidler being between 0.2mm to 1.5mm.



In regards to claim 5, Kreidler discloses
The driving tool of claim 1, wherein an extension of a side of each said right angle extends through an apex of another said right angle.

    PNG
    media_image7.png
    724
    820
    media_image7.png
    Greyscale




In regards to claim 10, Kreidler discloses
The driving tool of claim 1, wherein each said groove (three cutouts 59, 60, and 61) has a depth.

    PNG
    media_image5.png
    724
    824
    media_image5.png
    Greyscale

Kreidler discloses that there is a measurement for the depth of groove, but is silent to the specific range for the depth to fall within.  In other words, Kreidler fails to explicitly disclose the depth of the groove falls between a range of 0.20mm to 1.50mm. The range of values for the depth of the groove is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tool’s structural integrity is directional proportional to the height rib changing, which would affect the depth’s magnitude. Too large of a depth would create a tool that would experience extreme torsional stresses that could compromise the driving end and cause it to distort. Therefore, since the general conditions of the claim, i.e. the groove has a depth, was disclosed in the prior art by Kreidler, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the range of values for the depth of the groove of Kreidler to range between 0.2mm to 1.5mm.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kreidler (US Patent No. 745361) and further in view of Chaconas (US Patent No. 5873290).
In regards to claim 2, Kreidler discloses
The driving tool of claim 1, wherein every adjacent two of the three ribs (tool blades 55, 56, and 57) are connected with a plane therebetween. 

    PNG
    media_image8.png
    724
    788
    media_image8.png
    Greyscale

Kreidler fails to disclose that “each said plane is parallel to a radially-facing face of one of the three ribs (tool blades 55, 56, and 57).” 
However, Chaconas teaches a plane that spans the groove between ribs on a wrench, wherein the plane is parallel to the radially and outwardly facing face of at least one of the groove defining ribs (please see annotated figure from Chaconas below). 

    PNG
    media_image9.png
    379
    669
    media_image9.png
    Greyscale

Kreidler and Chaconas are considered to be analogous to the claimed invention because they are in the same field of wrench styled tools with driving ends, ribs, and grooves between the ribs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreidler to incorporate the teachings of Chaconas and provide the groove between the ribs with a plane that spans the groove and is parallel to a rib’s radially facing face, as the groove spanning plane should allow for further support along the side of the ribs, helping to distribute stress as the tool end is inserted within the head of a screw and then turned. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kreidler (US Patent No. 745361) and further in view of Richer (US Patent No. 2083092).

In regards to claim 6, Kreidler discloses
The driving tool of claim 1, wherein the driving tool is a rod member (tool shank 3) and has a cross-section.
Kreidler fails to disclose that the cross section is “fixed”, constant throughout the whole tool. However, Richer teaches a wrench with a fixed cross section (see figures below). 

    PNG
    media_image10.png
    223
    623
    media_image10.png
    Greyscale

Kreidler and Richer are considered to be analogous to the claimed invention because they are in the same field of wrench styled tools with driving ends, ribs, and grooves between the ribs. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreidler to incorporate the teachings of Richer and provide a fixed cross section for ease manufacturing and reduction of material cost. Further, as the date of the Richer’s patent reflects, fixed cross sections within driving tools and wrenches is old within the art, and would be an obvious embodiment.

In regards to claim 7, Kreidler as modified
The driving tool of claim 6, wherein the rod member (tool shank 3).
Kreidler fails to disclose the rod member is “L-Shaped.”. However, Richer teaches a driving tool that is L-shaped (see Richer figure below).

    PNG
    media_image10.png
    223
    623
    media_image10.png
    Greyscale

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreidler to incorporate the teachings of Richer and provide an L-shaped hand tool with a fixed cross section, so that both sides could be used for screw adjustment. The L-shaped configuration allows for adaptability in the tool, allowing it to be torqued by hand in a plurality of conditions that could make use of both ends of the L-shaped tool, allowing the user to complete different tasks without having to get different tools for the situations that may arise. Further, as the date of the Richer’s patent reflects, L-shapes within driving tools and wrenches is old within the art, and would be an obvious embodiment. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kreidler (US Patent No. 745361) and further in view of Kuo (US Patent No. 7073418).
In regards to claim 8, 
The driving tool of claim 1.
Kreidler fails to disclose “further including a socket configured to be sleeved with a second driving tool”. However, Kuo teaches a sleeve 15 configured to receive tool tip 4, connected by a magnet 17 and is disposed on the end of a hex key 3 (see Kuo fig. 7 below). 

    PNG
    media_image11.png
    267
    631
    media_image11.png
    Greyscale

Kreidler and Kuo are considered to be analgous to the claimed invention because they are in the same field of hand tools with driving ends. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kreidler to incorporate the teachings of Kuo and provide a socket sleeve that would be adaptable for the end of the driving tool so that another bit or driver head type could be attached, increasing the adaptability of the tool so that it could be used for different screws, saving the user costs in purchasing other screwdrivers for different screw head types. 


Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 in view of Chaconas (US Patent No. 5873290).
A driving tool, including a driving end (body 12) 
which includes three ribs (protuberance 16) which are angularly arranged in intervals, 

    PNG
    media_image12.png
    320
    496
    media_image12.png
    Greyscale

each of the three ribs (protuberance 16) being formed as a part of a rectangle and including two right angles, 

    PNG
    media_image13.png
    657
    665
    media_image13.png
    Greyscale
 

    PNG
    media_image14.png
    640
    735
    media_image14.png
    Greyscale

every adjacent two of the three ribs (protuberance 16) defining a groove (extents defined by side 14 and two radial surfaces 26) therebetween (paragraph 3: the hex head wrench 10 of the present invention has a body 12 with six sides 14. The intersection of the sides 14 define six corners. A protuberance 16 is formed about each corner).

    PNG
    media_image15.png
    379
    513
    media_image15.png
    Greyscale

Chaconas is silent on the exact angle on the ribs being right or 90°, but it appears from the figures that the angles at the corners of the ribs appears generally to be right angles. Applicant has not disclosed that having the angles on the ribs being right angles solves any stated problem or is for a particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the angles of the ribs of Chaconas to be right angles, as the angles on the ribs does not appear to provide unexpected results.






In regards to claim 4, 
The driving tool of claim 1, wherein the driving end further includes an end face (see annotated fig. 3), 

    PNG
    media_image16.png
    347
    412
    media_image16.png
    Greyscale

the end face has a center, and a first distance from a bottom of each said groove (extents defined by side 14 and two radial surfaces 26) is smaller than a second distance from a radially-facing face (flank surfaces 18) of each of the three ribs (protuberance 16) to the center.

    PNG
    media_image17.png
    290
    700
    media_image17.png
    Greyscale

Chaconas discloses that there is a difference between the distance from the radially facing face and the bottom of the groove to the center of the end face of the driving end, but is silent to the specific range for the difference to fall within.  In other words, Chaconas fails to explicitly disclose the second distance is greater than the first by a range between 0.20mm to 1.50mm. The range of the difference between the two distances from the center is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tool’s structural integrity is directional proportional to the height rib changing, which would affect the distance of the outer facing surface on the rib to the center of end face, as well as the depth’s magnitude. Too large of the distance would create a tool that would experience extreme torsional stresses that could compromise the driving end and cause it to distort. Therefore, since the general conditions of the claim, i.e. that the two distances have a difference, was disclosed in the prior art by Chaconas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the difference between the two distances disclosed by Chaconas being between 0.2mm to 1.5mm.

In regards to claim 9, 
The driving tool of claim 4, wherein the three ribs (protuberance 16) are equiangularly arranged in intervals; 

    PNG
    media_image12.png
    320
    496
    media_image12.png
    Greyscale

every adjacent two of the three ribs (protuberance 16) are connected with a plane (sides 14) therebetween, the plane (sides 14) has a width equal to or greater than 1/2 of a width of the radially-facing face (flank surfaces 18); 
    PNG
    media_image18.png
    493
    944
    media_image18.png
    Greyscale
 

each said groove (extents defined by side 14 and two radial surfaces 26) expands radially outward; each said radially-facing face (flank surfaces 18) has the same width (Chaconas column 2 lines 50-51: The lengths of all the flank surfaces 18 are equal to one another); each of the three ribs (protuberance 16) further includes a side face (radial surface 26) whose height is equal to a depth of the groove (extents defined by side 14 and two radial surfaces 26) multiplied by [1/sin(30°)]; the height of the side face (radial surface 26) is of the second distance; 

    PNG
    media_image19.png
    290
    700
    media_image19.png
    Greyscale

an extension of a side of each said right angle extends through an apex of another said right angle; 

    PNG
    media_image20.png
    513
    770
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    513
    805
    media_image21.png
    Greyscale

the driving tool is a rod member which has a fixed cross-section (see figure below; Brief description of the drawings: FIG. 5 is a top plan view of the wrench of the present invention disposed in a fastener head which has maximum tolerance).

    PNG
    media_image22.png
    290
    366
    media_image22.png
    Greyscale


Chaconas is silent on the three ribs (protuberance 16) being exactly equiangularly arranged in intervals, but it appears from the figures that the ribs are arranged equiangularly. Further, for the purpose of structural integrity and applicability, having them arranged radially at irregular intervals would be ineffective and prevent the tool from being used in almost all circumstances.  Applicant has not disclosed that having the equiangular arrangement solves any stated problem or is for a particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the intervallic spacing of the ribs of Chaconas equal, as the spacing of the ribs does not appear to provide unexpected results.
	Chaconas is silent on the plane (sides 14) has a width exactly equal to or greater than 1/2 of a width of the radially-facing face (flank surfaces 18). But it appears from the figures that the width of the plane is greater than at least half the width of a radially facing face. Applicant has not disclosed that having the equiangular arrangement solves any stated problem or is for a particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the plane width equal or greater than half the width of the radially facing face, as the ratio between the plane width and radially-facing face width, and therein their widths do not appear to provide unexpected results.
	Chaconas is silent on the exact ratio between the depth of the groove and height of the side face being [1/sin(30°)], which equals 2, but it appears from the figures that due to a slope between the side 14 and the radial surface 26 that connects to flank surfaces 18, allowing to serve as a side surface, the height of the rib is greater than the depth of the groove. Applicant has not disclosed that having the equiangular arrangement solves any stated problem or is for a particular purpose. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the ratio between the groove depth and hide of the side face 1 to 2, as the height of the side face does not appear to provide unexpected results.

Chaconas discloses that there is a measurement for the height of the rib in relation to the second distance from the center of the driving end face, but is silent to the specific range for the height to fall within.  In other words, Chaconas fails to explicitly disclose the height of the rib falls between a range of 1/5 to 1/3 of the second distance from the center. The range of values for the height of the rib is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the tool’s structural integrity is directional proportional to the height rib changing, which would affect the also the second distance from the center’s magnitude. Too large of a rib would create a tool that would experience extreme torsional stresses that could compromise the driving end and cause it to distort. Therefore, since the general conditions of the claim, i.e. the rib has a height, was disclosed in the prior art by Chaconas, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the range of values for the height of the ribs of Chaconas to range between 1/5 and 1/3 of the second distance from the center of the driving end face.

Chaconas fails to explicitly disclose “is L-shaped and”. However, Richer teaches a driving tool that is L-shaped (see Richer figure below).

    PNG
    media_image10.png
    223
    623
    media_image10.png
    Greyscale

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chaconas to incorporate the teachings of Richer and provide an L-shaped hand tool, so that both sides could be used for screw adjustment. The L-shaped configuration allows for adaptability in the tool, allowing it to be torqued by hand in a plurality of conditions that could make use of both ends of the L-shaped tool, allowing the user to complete different tasks without having to get different tools for the situations that may arise. Further, as the date of the Richer’s patent reflects, L-shapes within driving tools and wrenches is old within the art, and would be an obvious embodiment. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 8302255 teaches a hexagonal wrench with a head. The head has an end surface, six equal side surfaces and at least one groove. Each side surface has a left edge segment and a right edge segment adjacent to the left edge segment of an adjacent side surface.
US Patent no. 10569391 teaches a driver tool for insertion and removal of a first part configured for threaded engagement in a corresponding threaded bore in a second part has a driving end portion of polygonal shape with multiple flats configured for engagement in a recess in the first part having a corresponding polygonal shape.
	US PG Pub No. 20150335368 teaches a twist-drivable pin assembly including first and second drivers, each having a driving end which can be received in a bore in the end of a twist-drivable pin, and an opposite end at which torque can be applied.
	US Patent no. 10081094 teaches a screw bit body which allows for efficient torque force application onto a socket fastener. The screw bit body includes a plurality of laterally-bracing sidewalls, a first base, and a second base.
	US Patent No. 3872904 teaches a screw containing a cone shaped base on its head of a screw driver containing beveled sections merging with angularly arranged keys on the shank thereof affording a flex coupling between the screw head and the screw driver with the angularly arranged keys of the driver removably fitting a complementary angularly arranged keyway surrounding the apex of the cone shaped base on the screw head during use and compensating for misalignment therebetween as well as reducing to a minimum the likelihood of bouncing of the blade of the driver from the head of the screw in use.
	US Patent No. 11040435 teaches a hex wrench with improved structure comprising a body, one end thereof has six equally divided planes, an abutting angle is formed between each of the two planes, at least one of the planes is disposed with a groove.
	




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723